IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 294PA17

                             Filed 21 September 2018

STATE OF NORTH CAROLINA

             v.

NANCY BENGE AUSTIN



      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an unpublished

order of the Court of Appeals dated 4 August 2017 denying defendant’s petitions for

writ of mandamus or writ of certiorari to review an order entered on 14 November

2016 by Judge Bryan Collins in Superior Court, Caldwell County. Heard in the

Supreme Court on 27 August 2018.


      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State.

      Glenn Gerding, Appellate Defender, by Daniel Shatz, Assistant Appellate
      Defender, for defendant-appellant.


      PER CURIAM.


      CERTIORARI IMPROVIDENTLY ALLOWED.